UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4705


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

AHMED OMAR ABU ALI, a/k/a Reda, a/k/a Hani, a/k/a Abi Umar,
a/k/a Ashraf, a/k/a Abu Abdullah,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:05-cr-00053-GBL-1)


Argued:   December 9, 2010                 Decided:   February 1, 2011


Before TRAXLER, Chief Judge, and WILKINSON and MOTZ, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Alice L. Fontier, JOSHUA L. DRATEL, PC, New York, New
York, for Appellant.    Stephen Michael Campbell, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee. ON
BRIEF: Joshua L. Dratel, JOSHUA L. DRATEL, PC, New York, New
York, for Appellant. Neil H. MacBride, United States Attorney,
Marla B. Tusk, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ahmed Omar Abu Ali was convicted by a jury of nine offenses

based on his conspiracy to commit terrorist acts against the

United States, including one count of conspiracy to assassinate

the President in violation of 18 U.S.C. § 1751 and one count of

conspiracy to commit aircraft piracy in violation of 49 U.S.C.

§ 46502(a)(2).            Abu       Ali’s     convictions     stemmed            from    his

affiliation with an al Qaeda terrorist cell in Medina, Saudi

Arabia.      While     Abu     Ali’s       offenses   gave   rise    to     an    advisory

Guidelines     sentence        of   life     imprisonment,    the        district       court

imposed a below-Guidelines sentence of thirty years.

     In United States v. Abu Ali, 528 F.3d 210 (4th Cir. 2008),

we   affirmed    all      of    Abu     Ali’s      convictions      but    vacated       and

remanded the case for resentencing.                     On remand, the district

court sentenced Abu Ali to a term of life imprisonment.                            Abu Ali

now appeals that sentence, arguing that it was procedurally and

substantively unreasonable under Gall v. United States, 552 U.S.

38   (2007),     and      that        it     violates    various          constitutional

provisions.     Finding Abu Ali’s arguments to be without merit, we

affirm the judgment of the district court.



                                              I.

     The   facts     of      this      case    are    detailed      in    our     previous

opinion, so we need not repeat them here.                    See United States v.

                                              2
Abu Ali, 528 F.3d 210, 221-26 (4th Cir. 2008).                  With respect to

the trial proceedings, it suffices for purposes of this appeal

to note the nine charges on which Abu Ali was convicted:

  •   Conspiracy to provide material support and resources to a
      designated foreign terrorist organization (al-Qaeda), in
      violation of 18 U.S.C. § 2339B (Count 1);
  •   Providing material support and resources to a designated
      foreign terrorist organization (al-Qaeda), in violation of
      18 U.S.C. § 2339B (Count 2);
  •   Conspiracy to provide material support to terrorists, in
      violation of 18 U.S.C. § 2339A (Count 3);
  •   Providing material support to terrorists, in violation of
      18 U.S.C. § 2339A (Count 4);
  •   Contributing services to al-Qaeda, in violation of 50
      U.S.C. § 1705(b) and 31 C.F.R. § 595.204 (Count 5);
  •   Receiving funds and services from al-Qaeda, in violation of
      50 U.S.C. § 1705(b) and 31 C.F.R. § 595.204 (Count 6);
  •   Conspiracy to assassinate the President, in violation of 18
      U.S.C. § 1751 (Count 7);
  •   Conspiracy to commit aircraft piracy, in violation of 49
      U.S.C. § 46502(a)(2) (Count 8);
  •   Conspiracy to destroy aircraft, in violation of 18 U.S.C.
      § 32(b)(4) (Count 9).

See   Abu   Ali,   528   F.3d   at   225.     Both   the   18    U.S.C.   § 1751

conviction (conspiracy to assassinate the President) and the 49

U.S.C. § 46502(a)(2) conviction (conspiracy to commit aircraft

piracy) rendered Abu Ali eligible for a life sentence.                    See 18

U.S.C. § 1751(d); 49 U.S.C. § 46502(a)(2)(B).

      The district court began the first sentencing proceeding by

calculating the applicable Guidelines range.               Abu Ali’s offenses

and   criminal     history   yielded   a    recommended    sentence    of   life

imprisonment, and the aircraft piracy charge carried a mandatory

minimum twenty-year sentence.           See 49 U.S.C. § 46502(a)(2)(A).

                                       3
The    district     court     then    considered          what    sentence          would      be

“sufficient, but not greater than necessary, to comply with” the

other factors enunciated in 18 U.S.C. § 3553(a).                          See 18 U.S.C.

§ 3553(a).         Ultimately,       the    court     determined         that       a    below-

Guidelines         sentence     was        appropriate.             It      based             this

determination on several factors, among which was a comparison

of Abu Ali’s conduct to that of three individuals: John Walker

Lindh (convicted of two charges in connection with his fighting

for the Taliban in Afghanistan), Timothy McVeigh (convicted for

perpetrating        the   Oklahoma     City       bombing),       and    Terry          Nichols

(convicted for conspiring with McVeigh).

       Abu   Ali    subsequently       appealed       his    convictions,               and    the

government cross-appealed his sentence.                      While we affirmed Abu

Ali’s convictions, we concluded that the district court erred in

imposing the sentence that it did.                   In particular, we determined

that   the   comparisons       that    had       driven     the   court’s       sentencing

analysis were inappropriate.                 The reasons for that conclusion

were extensively set forth in our prior opinion, see Abu Ali,

528 F.3d at 262-65, and we need not repeat them here.

       On resentencing, the district court reiterated some of the

same findings as before, but changed its view on three of the

§ 3553(a)    factors.         First,       the   court     reweighed      the       need       “to

protect the public from future crimes of the defendant.”                                        18

U.S.C.   § 3553(a)(2)(c).            The     court    concluded      that       a       term    of

                                             4
years sentence would not be sufficient to protect the public

from future crimes by Abu Ali in light of his admission to

“participating     in   the      planning   of    heinous     and      potentially

catastrophic crimes to be committed against the United States

citizenry,” his confession to being “willing to be a martyr for

this    cause,”   and   his     unwillingness     to    “make    any    statement

expressing any remorse.”

       Second,    the   court     reweighed      “the   kinds    of     sentences

available.”       18    U.S.C.     § 3553(a)(3).        The     district    court

observed that thirty years in prison would “impact [Abu Ali’s]

mental and physical health, functioning and capacity,” and make

it difficult for him “to transition into a functioning society

30 years from now that will have essentially moved on without

him.”    The court then made the following statement:

            Therefore, when the Court considers Mr. Abu Ali’s
       demonstrated unwillingness to renounce the beliefs
       that led him to participate in terrorist activities as
       well as the dire conditions in which he would be
       released, the unknowns about his mental state, his
       ability to [assimilate] and whether . . . we should
       assume that he would mature out of his prior
       confession and desire to martyrdom, there’s simply no
       way for the Court to know what Mr. Abu Ali’s mental
       state would be after 30 years of solitary confinement.
            The risk . . . of the unknown from a term of
       years sentence is too great in this case.      I cannot
       put the safety of [the] American citizenry at risk.
       Nothing in three years has come forward to address
       this concern.
            I am not persuaded that a lengthy term of
       supervised release following a term of years could or
       would be a sufficient measure to protect [against] the
       risk of recidivism.

                                       5
     Finally,   the    court   reconsidered    its   prior   findings

regarding “the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty

of similar conduct.”     18 U.S.C. § 3553(a)(6).     The court made

the following determination:

          Three years have passed since the original
     sentencing in this case and this is a singular case.
     I now regret that the Court of Appeals interpreted my
     original judgment to be an attempt to compare Mr. Ali
     to anyone.      So I will not do that in this
     resentencing.
          My original sentencing orders addressed each of
     the factors in a number of words and my judgment from
     the bench and from my opinion did not drive the
     sentence.   The defense has properly pointed out . . .
     a number of terrorism cases where sentences of less
     than life have been imposed.
          I acknowledge that there have been a number of
     post-trial terrorism cases where sentences [of] less
     than life were imposed by trial judges.
          I am constrained by the Court of Appeals’ search
     for a benchmark case that is substantial[ly] similar
     in every respect to Mr. Abu Ali’s case.    Such a case
     does not exist.
          Even if there were such a case, I do not think a
     district judge is bound to impose a judgment in a case
     based upon what another judge did in another court
     because as Justice Stevens from the Supreme Court has
     acknowledge[d,   the]  work   of  sentencing   involves
     individualized consideration of each case by the trial
     judge who heard the case. And there is no legal error
     in different judges reaching different sentences for
     the individual case.

(internal quotations omitted).        The court thus determined that

the Guidelines sentence of life imprisonment was appropriate.




                                  6
                                               II.

      Abu Ali’s primary contention on appeal is that his sentence

was both procedurally and substantively unreasonable.



                                               A.

      As    the     Supreme        Court    has      made   clear,    the    overarching

principle behind “‘reasonableness’ review” is that all sentences

should     be     examined        under    a   “deferential      abuse-of-discretion

standard,” regardless of whether they are inside or outside the

prescribed Guidelines range.                   Gall v. United States, 552 U.S.

38, 41, 46 (2007).

      In Gall, the Court set forth the precise steps involved in

reviewing a sentence for reasonableness.                         First, an appellate

court should review a sentence for “procedural” reasonableness,

ensuring        that   the    district         court    committed     “no    significant

procedural error” such as “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting

a   sentence      based      on    clearly     erroneous     facts,     or    failing   to

adequately explain the chosen sentence.”                      Id. at 51; see United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

      Next,        the       court        should       examine    the        “substantive

reasonableness of the sentence imposed” under “the totality of

the circumstances.”               Gall, 552 U.S. at 51.           A sentence falling

                                                7
within a correctly calculated Guidelines range may be presumed

reasonable on appeal.             Id.; see Rita v. United States, 551 U.S.

338, 347 (2007); United States v. Johnson, 445 F.3d 339, 341

(4th   Cir.      2006)    (applying      such      a   presumption      in    the     Fourth

Circuit).         But    while    the    reviewing       court    may    “consider         the

extent      of   the     deviation,”     a     non-Guidelines      sentence          is    not

presumptively unreasonable.                  Gall, 552 U.S. at 51.                 In either

case, we must apply the abuse of discretion standard to “give

due deference to the district court’s decision”; the fact that

we “might reasonably have concluded that a different sentence

was appropriate” does not itself provide a sufficient basis for

reversal.        Id.; see United States v. Pauley, 511 F.3d 468, 473-

74 (4th Cir. 2007).

       With these principles in mind, we turn to reviewing Abu

Ali’s challenges to his sentence.



                                              B.

       We   first      consider    Abu    Ali’s        argument   that       the    district

court committed a “significant procedural error” at resentencing

by refusing to consider 18 U.S.C. § 3553(a)(6).                          Gall, 552 U.S.

at 51.      While Abu Ali presented evidence of allegedly comparable

cases under § 3553(a)(6), he argues that the court “eliminated

that   factor      from      consideration         altogether.”         In   making       this

argument,        Abu   Ali    relies    on    certain     statements         made    by    the

                                              8
district court at the resentencing hearing, chief among which is

the following:

           Three years have passed since the original
      sentencing in this case and this is a singular case.
      I now regret that the Court of Appeals interpreted my
      original judgment to be an attempt to compare Mr. Ali
      to anyone.      So I will not do that in this
      resentencing.

Abu Ali further contends that the court ignored § 3553(a)(6)

because    of    its    erroneous     belief   that   it    could    only   consider

cases that are “substantial[ly] similar in every respect to Mr.

Abu Ali’s case.”

      It is clear, however, that the district court adequately

considered § 3553(a)(6) even over and above its calculation and

consideration      of    the   applicable      Guidelines      range.       For     one

thing,     the    district     court     explicitly        stated    that    it     had

“considered all of the 3553(a) factors.”                 Moreover, the district

court noted that “[t]he defense has properly pointed out . . . a

number of terrorism cases where sentences of less than life have

been imposed,” and further observed the “number of post-trial

terrorism cases where sentences [of] less than life were imposed

by trial judges.”         (emphasis added).           Ultimately, however, the

court concluded that “this is a singular case” and that there

was   no   “substantial[ly]         similar”   benchmark      case    to    which    to

compare    Abu    Ali’s.        But     neither   that      conclusion      nor     the

supporting       analysis      evince     “complete[ ]        disregard[ ]”         for


                                          9
§ 3553(a)(6);        instead,    the   district      court     considered   the

comparators presented by Abu Ali before concluding that his case

was without peer.

        In that light, it is helpful to contrast this case with

United States v. Clark, 434 F.3d 684 (4th Cir. 2006), a case on

which    Abu   Ali    relies.     In   Clark,   we   reversed    the    district

court’s sentencing determination based on the court’s failure to

consider 18 U.S.C. § 3553(a)(6).            See Clark, 434 F.3d at 685.

But Clark is a far cry from this case.                  There, the district

court did not mention § 3553(a)(6).             See id. at 686.        Moreover,

the only “unwarranted sentencing disparities” the Clark court

considered     were    the    disparities   between    Clark    and    similarly

situated state defendants, notwithstanding the fact that “[t]he

sole     concern      of     section   3553(a)(6)     is     with     sentencing

disparities among federal defendants.”                Id. at 687 (emphasis

omitted).      Here, by contrast, the court discussed § 3553(a)(6)

and took note of the allegedly comparable federal cases brought

forth by Abu Ali before concluding that his case was “singular.”

Rather than supporting Abu Ali’s position, Clark confirms the

reasonableness of the district court’s approach here.

       Abu Ali’s final argument on the procedural front is that

the district court erred in observing that it was “constrained

by the Court of Appeals’ search for a benchmark case that is

substantial[ly] similar in every respect to Mr. Abu Ali’s case.”

                                       10
According to Abu Ali, this statement shows that the district

court “incorrectly interpreted this Court’s ruling” as requiring

cases “essentially identical to Mr. Abu Ali’s” for purposes of

§ 3553(a)(6).         Abu Ali is incorrect.                       The district court never

required       comparator             cases     to     be     “essentially           identical”;

instead,       it     stated           merely     that       it      was     looking      for     a

“substantial[ly] similar” case.                       By its own terms, § 3553(a)(6)

commands      judges       to     consider       “the       need     to    avoid     unwarranted

sentence disparities among defendants with similar records who

have    been       found     guilty        of     similar          conduct.”         18   U.S.C.

§ 3553(a)(6) (emphasis added).                       It would be quite a stretch to

argue       that     the     district          court     abused       its      discretion       by

interpreting that statutory mandate to require “substantial[ ]

similar[ity].”         To reach such a conclusion, we would have to put

dispositive         weight       on    whatever       shadowy       differences       might     lie

between      § 3553(a)(6)’s             requirement          of    “similar        records”     and

“similar       conduct”          and     the     district          court’s     search     for     a

“substantial[ly] similar” case.                        But nothing in Gall or Rita

forces us to engage in such wordplay; to the contrary, those

cases require us to eschew microscopic scrutiny of the district

court’s reasoning.

       At     bottom,           Abu      Ali’s         arguments           about      procedural

reasonableness do not stem from actual errors committed by the

district      court,       but    from     Abu       Ali’s    substantive          disagreements

                                                 11
with   the    district     court’s    decisions.      But    even   assuming    we

shared those disagreements, Gall makes clear that they would

still not provide any basis for overturning Abu Ali’s sentence

as procedurally unreasonable.             See Gall, 552 U.S. at 51 (“The

fact that the appellate court might reasonably have concluded

that a different sentence was appropriate is insufficient to

justify reversal of the district court.”).               We therefore reject

Abu Ali’s challenge on this score.



                                         C.

       We   next   consider     Abu   Ali’s   claim   that   his    sentence    was

substantively unreasonable insofar as it was dramatically longer

than other terrorism sentences imposed since September 11, 2001

and    thus   created      an   unwarranted     sentencing    disparity       under

§ 3553(a)(6).         In     pressing    this    argument     below,    Abu    Ali

presented evidence from more than twenty allegedly comparable

cases where defendants received sentences ranging from 57 months

to 30 years’ imprisonment.            In addition, Abu Ali brought forth a

study chronicling the average sentences meted out for terrorism-

related offenses.          According to the study, the average sentence

for a defendant convicted of a terrorism charge is approximately

12 years and 8 months.

       Based on this evidence, however, we cannot conclude that

the district judge abused its discretion in sentencing Abu Ali

                                         12
to life imprisonment.            First, 19 of the 25 defendants discussed

by Abu Ali pled guilty to their crimes of conviction.                                As we

observed       in    Abu    Ali’s     first        appeal,        defendants     sentenced

pursuant      to     a   plea   agreement      are     not    necessarily        similarly

situated to defendants sentenced after trial.                           See Abu Ali, 528

F.3d    at    263.       That   is    especially       true       where,   as    here,   the

defendant refused to express remorse or accept responsibility

for his crimes.

       Second, Abu Ali was convicted of two offenses that made him

eligible      for    a   life   sentence:          conspiracy      to    assassinate     the

President in violation of 18 U.S.C. § 1751 and conspiracy to

commit aircraft piracy in violation of 49 U.S.C. § 46502(a)(2).

See     18    U.S.C.     § 1751(d);      49        U.S.C.    § 46502(a)(2)(B).             By

contrast, only one of the twenty-five federal defendants Abu Ali

cites    as    comparable       was   convicted        of    an    offense      carrying    a

potential life sentence.               Abu Ali’s crimes of conviction are

thus more severe than those committed by the defendants in the

cases he brought forth.

        Finally, Abu Ali’s conduct was different in degree and kind

from the conduct of his proposed comparators.                           Abu Ali conspired

to commit acts on our nation’s soil that would inflict massive

civilian casualties, acts that ranged from plotting attacks on

nuclear power plants to hijacking airplanes with the intent to

replicate the attacks of September 11, 2001.                            Further, Abu Ali

                                              13
conspired        to     cripple      the      United       States    government        by

assassinating members of the Senate, the Army, the Executive

Branch, and even the President himself.                     In short, as the trial

court noted, Abu Ali sought to inflict harm of a singular sort.

      By contrast, the defendants Abu Ali cites as comparable

committed offenses that were more limited in scope and severity.

Several     of    the    defendants,         for    example,     attended    al   Qaeda

training camps with the goal of learning terrorism tactics or

traveled to Afghanistan or Iraq in order to aid the war effort

against the United States.                 Others committed even more serious

offenses,     from      conspiring     to     destroy     the    Brooklyn    Bridge    to

abetting the purchase of a missile intended to be used in an

attack against New York City.                 We by no means seek to underplay

these destructive and reprehensible acts, but note that none of

the   cases      Abu    Ali   wants    to     use    as    comparators      involved    a

conspiracy to kill countless civilians and visit harm upon the

highest officials of our government.                      As the First Circuit has

observed, for any given case, there is “a range of reasonable

sentences,” and an appellate court should only reverse when the

“sentencing       court’s     ultimate       determination       falls     outside    the

expansive     boundaries       of     that    universe.”          United    States     v.

Martin, 520 F.3d 87, 92 (1st Cir. 2008).                        The district court’s

sentence was well within the range of reasonableness here.



                                             14
                                                     D.

       While Abu Ali’s arguments focus entirely upon his analysis

of    § 3553(a)(6),           it    is    well       that   we    not     lose       sight    of    the

sentencing process as a whole.                         After all, § 3553(a)(6) is just

one    of   many    factors          that      the     district       court    should        consider

before imposing a sentence.                      Here, the district court correctly

calculated         the        applicable             Guidelines          sentence        of        life

imprisonment.            The court then analyzed the § 3553(a) factors,

taking      account      of    the       seriousness        of    Abu    Ali’s       offense,       his

history and characteristics, the kinds of sentences available,

the need to deter future criminal conduct, the need to protect

the public from further crimes by Abu Ali, and the need to

impose a sentence that promotes respect for the law and provides

just punishment.              See 18 U.S.C. § 3553(a)(1)-(3).                        Additionally,

the    court     evaluated           Abu       Ali’s      sentence       under       § 3553(a)(6),

concluding that his case was “singular” and that his proposed

comparators        were            inapposite.              In        light     of     all      these

considerations, the court concluded that a life sentence was

appropriate.

       Viewing     the        case       holistically,           we    cannot    say     that       the

district      judge      abused          its    discretion.            The    court     adequately

considered the relevant § 3553 factors – including § 3553(a)(6)

–     and    determined            that        the     Guidelines         sentence       of        life

imprisonment was proper.                       It then explained its decision in a

                                                     15
sentencing order that discussed the salient § 3553(a) factors in

a particular, not a generic, fashion.                      On appeal, we may presume

Guidelines sentences to be reasonable, and the district court’s

conduct affords no reason to overturn that presumption in this

case.      See Johnson, 445 F.3d at 341.



                                              III.

       Abu Ali’s remaining arguments stem from his constitutional

challenges to the district court’s sentencing determination.



                                               A.

       First, Abu Ali argues that the district court increased his

sentence as a penalty for exercising his Sixth Amendment right

to a jury trial and his Fifth Amendment right to remain silent.

It    is   true    that       a     court   may     not   penalize   a     defendant    for

exercising        his       constitutional        rights,   but     that    is    not   what

happened here.               The comments Abu Ali objects to reflect the

district court’s consideration of Abu Ali’s lack of remorse and

his    unwillingness           to    accept       responsibility     for    his    crimes.

Courts have routinely considered such factors in sentencing, and

rightly      so:        a     defendant’s          unwillingness      to     acknowledge

responsibility          and       express     regret      reflect    directly      on    the

likelihood of recidivism, and the danger a defendant might pose

to others if released.                  See, e.g., United States v. Cruzado-

                                               16
Laureano, 527 F.3d 231, 237 (1st Cir. 2008) (district court’s

consideration      of     a    defendant’s          lack      of    remorse          did     not

“violate[ ] his constitutional right to maintain his innocence”

because “it is well established that lack of remorse is a proper

consideration      in   sentencing”);         United       States        v.    Johnson,      903

F.2d 1084, 1090 (7th Cir. 1990) (same).

      The district court adhered to these established sentencing

principles in deciding to impose a life sentence on Abu Ali.

After all, Abu Ali refused to acknowledge his crimes even after

a jury had found him guilty beyond a reasonable doubt and, in

the district court’s words, never once recanted his “previously-

confessed desire to commit terrorist acts and desire to achieve

martyrdom.”        When    given      the    opportunity           to    allocute      before

imposition    of   sentence,         Abu    Ali   appeared,         if    anything,        more

firmly   committed        to   the    course      that      brought           him   into     the

criminal justice system.              In view of this, the district court

reasonably    concluded        that    Abu    Ali    would     remain          a    threat    to

society if released from prison after a term of years.



                                             B.

      Finally, Abu Ali contends that his sentence violates the

Eighth Amendment’s prohibition on cruel and unusual punishment.

Abu   Ali    is    currently       incarcerated          in    a        maximum      security

facility.     At resentencing, Abu Ali presented evidence regarding

                                             17
the negative physiological and psychological effects that stem

from spending protracted periods of time in such a facility.                  He

argues that it would violate the Eighth Amendment to sentence a

prisoner   to   a   longer   term   of   years    on   the   theory   that   his

conditions of confinement will make him unfit to rejoin society

at an earlier date.

     Before     imposing     sentence,    the    district    court    made   the

following observations:

          Most certainly 30 years of incarceration under
     such restricted conditions would impact [Abu Ali’s]
     mental and physical health, functioning and capacity.
     Without a doubt, Mr. Abu Ali will struggle to
     transition into a functioning society 30 years from
     now that will have essentially moved on without him.
     He will be released into a world that will bear only a
     limited resemblance to the world he left behind, a
     world with little if any friends or family left to
     support him at the end of 30 years.       He will be a
     middle aged man with no skills, experiences or social
     network.
          Therefore, when the Court considers Mr. Abu Ali’s
     demonstrated unwillingness to renounce the beliefs
     that led him to participate in terrorist activities as
     well as the dire conditions in which he would be
     released, the unknowns about his mental state, his
     ability to [assimilate] and whether . . . we should
     assume that he will mature out of his prior confession
     and desire to martyrdom, there’s simply no way for the
     Court to know what Mr. Abu Ali’s mental state would be
     after 30 years of solitary confinement.
          The risk . . . of the unknown from a term of
     years sentence is too great in this case.      I cannot
     put the safety of [the] American citizenry at risk.

Viewing these statements as a whole, it is apparent that the

court did not impose a life sentence to penalize Abu Ali for the

effects of his confinement.         The court only discussed Abu Ali’s

                                     18
“mental      state”       in    the     context         of    weighing      his       chances    of

rehabilitation           against      the    risks       of    recidivism.             The   court

properly considered the tenacity of Abu Ali’s violent beliefs

and   the    likelihood         that       time    in    prison     would    entrench        those

beliefs in analyzing the probability that Abu Ali would again

act   on    those     beliefs         if    released.          In    light       of    Congress’s

instruction        for    courts       to    consider        the    need    to    “protect      the

public      from   further        crimes      of       the    defendant”     in       imposing    a

sentence, it is hard to see how the district court’s actions

were erroneous.            See 18 U.S.C. § 3553(a)(2)(C).                             The court’s

decision to impose a life sentence was therefore the product of

run-of-the-mill          sentencing          analysis,        not    some    novel       form    of

Eighth Amendment violation.



                                                  IV.

      In    sum,    the        resentencing        in    this      case    proceeded         within

well-established boundaries and reveals no abuse of discretion

on the part of the district court.                           For the foregoing reasons,

we affirm the judgment.

                                                                                         AFFIRMED




                                                  19